Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 March 2021, 19 July 2021, and 6 August 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landers et al. (EP 1 681 658; hereinafter ‘Landers’).

Regarding claim 1, Landers discloses an input device (154, at least figs. 1-10) comprising: a plurality of input members (the buttons found on the controller as seen in at least figs. 1-10); an upper surface having a right region in which a part of the plurality of input members is disposed, a left region in which another part of the plurality of input members is disposed, and a center region (the area around button 158) that is a region between the right region and the left region; and a light emitting region (156, as seen in at least fig. 2) formed along an outer edge of the center region (as seen in at least fig. 2 where the arrow ends for reference numeral 158), wherein the light emitting region includes a first light emitting portion (any one of the numbers 1-4 seen in at least fig. 2) configured to indicate identification information assigned to a plurality of input devices connected to an information processing apparatus, and a second light emitting portion configured to emit light based on information different from the identification information (as disclosed in at least paragraph [0029]).

Regarding claim 2, Landers discloses an input member forming the center region (as disclosed in at least paragraph [0029]).

Regarding claim 3, Landers discloses the light emitting region (156) surrounds the outer edge of the center region (as disclosed in at least paragraph [0029]).

Regarding claim 4, Landers discloses the outer edge of the center region has a first outer edge (area around the power button and adjacent at least quadrants 3 and 4 as seen in at least fig. 2 define the “first outer edge”) and a second outer edge (area around the power button and adjacent at least quadrants 1 and 2 as seen in at least fig. 2 define the “second outer edge”) extending in a direction different from a direction of the first outer edge, the first light emitting portion (quadrants 3 and 4) is disposed along the first outer edge of the center region, and the second light emitting portion (quadrants 1 and 2) is disposed along the second outer edge of the center region (at least fig. 2 and at least paragraph [0029] clearly describe at least 4 outer edges which are independently illuminated).

Regarding claim 5, Landers discloses the first light emitting portion includes a plurality of first light emitting portions disposed along the first outer edge (quadrants 3 and 4 are independently illuminated in paragraphs [0029]).

Regarding claim 6, Landers discloses the first light emitting portion (quadrants 3 and 4) is formed along a rear edge of the center region (wherein “rear” is defined as the direction closest to the player), and the second light emitting portion is formed along a right edge and a left edge of the center region (at least fig.2 shows a portion of the second light emitting portion, quadrants 1 and 2, spanning a central axis of the power button thereby positioned along a right and left edge).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Landers.

Regarding claims 7 and 8, Landers discloses the claimed invention as indicated above. With respect to claim 8, the rejections of at least claims 2-6 above disclose any features not included in the instant rejection of claims 7 and 8 and, for the sake of brevity, will not be repeated herein.
Landers does not expressly disclose some of the specific details of the input device. 
However, one having ordinary skill the art would recognize the necessity for a circuit board to provide the appropriate power and control signals as well as support LEDs. One further would recognize the well-known feature of light guides to “reshape” the light emitted from the LEDs into a desirable button shape.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to build Lander’s video game remote to include the first light source configured to cause the first light emitting portion to emit light; the second light source configured to cause the second light emitting portion to emit light on a circuit board disposed away from the input member forming the center region, wherein one of the first light source and the second light source is attached to the input member forming the center region, and the other of the first light source and the second light source is attached to the circuit board.
One would have been motivated to do so because, as indicated above, these features are old and well-known in the art to provide power and control as well as properly positioning the LEDs to illuminate the appropriate regions whilst providing an aesthetic button. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar input devices with input members and light emitting region providing identification information:
Morita et al. (US 2018/0011242)
Lu et al. (US 2021/0191022)
Malabuyo et al. (US 2006/0205518)
Tan et al. (2011/0172009)
Hulvey (US 8,147,332)
Demers (US 10,866,721) 
Gartenberg, Chaim. The Verge, 2018, “The Xbox 360 controller’s Xbox button masterfully solved the wireless multiplayer problem”. Accessed 6 MAY 2022.

This web article predates the filing of the US Application disclosing the claimed invention: Young, Rory. GAMERANT, 2019, “Is This the PS5’s DualShock5 Controller?”. https://gamerant.com/ps5-controller-design/ . Accessed 6 MAY 2022.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875